Citation Nr: 1233025	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  04-418 79	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for the residuals of a fractured right mandible prior to March 28, 2012, and a rating in excess of 10 percent since March 28, 2012. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to August 1952.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a fractured right mandible, and assigned a noncompensable disability rating.  In an August 2012 rating decision, the RO increased the Veteran's disability rating for a fractured right mandible to 10 percent.

In February 2012, the Board remanded the Veteran's increased rating claim for further examination.  This development has been completed and the claim is ready for review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to March 28, 2012, the Veteran's residuals of a fractured right mandible were manifested by slight displacement of the mandible and lateral excursion about the temporomandibular articulation within 0 to 4 mm.

2.  Since March 28, 2012, the Veteran's residuals of a fractured right mandible have not been manifested by moderate displacement of the mandible or a range of inter-incisal motion about the temporomandibular articulation from 31 to 40 mm.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating, but no higher, for residuals of a fractured right mandible prior to March 28, 2012 have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.150, Diagnostic Codes 9904, 9905 (2011).

2.  The criteria for an increased disability rating in excess of 10 percent for residuals of a fractured right mandible since March 28, 2012 have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.150, Diagnostic Codes 9904, 9905 (2011).

3.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA and private medical records and providing the Veteran with VA examinations in August 2005 and March 2012.  Additionally, the Veteran indicated in a September 2012 statement that he did not have any additional evidence pertaining to his increased rating claim.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Initial Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

The Veteran's residual of a fractured right mandible was originally evaluated as noncompensably disabling under DC 9904.  Subsequently, the Veteran's disability rating was increased to 10 percent, effective March 28, 2012, under DC 9905.

Under Diagnostic Code 9904, a noncompensable rating is assigned when there is slight displacement of the mandible due to malunion.  The criterion for a 10 percent disability rating is moderate displacement of the mandible due to malunion.  The criterion for a 20 percent disability rating is severe displacement of the mandible due to malunion, which is the maximum schedular rating under Diagnostic Code 9904.  A Note to DC 9904 states that the rating is dependent upon degree of motion and relative loss of masticatory function.  38 C.F.R. §4.150, Diagnostic Code 9904 (2011).

Under Diagnostic Code 9905, when the range of lateral excursion about the temporomandibular articulation is within 0 to 4 millimeters (mm) or when the range of inter-incisal motion about the temporomandibular articulation is from 31 to 40 mm, a 10 percent disability rating is warranted; an inter-incisal range of 21 to 30 mm warrants a 20 percent disability rating; an inter-incisal range of 11 to 20 mm warrants a 30 percent disability rating; and an inter-incisal range of zero to 10 mm warrants a 40 percent disability rating.  Ratings for limited inter-incisal movement, however, may not be combined with ratings for limited lateral excursion.  Id.

Turning to the evidence of record, the file contains a November 2004 letter from the Veteran's private treating dentist.  The doctor stated that the Veteran's records indicated a history of a fractured mandible, which resulted in an abnormal Class III bite.  A Class III bite caused an abnormal wear pattern of the teeth since the teeth did not occlude correctly, as well as an inability to chew properly.  Further, the doctor noted that the Veteran would greatly benefit from facial surgery to correct the fractured jaw before he proceeded with a lower denture.  

Additionally, the Veteran's VA outpatient treatment records document his ongoing dental problems.  It was noted that the Veteran had a previous jaw fracture.  However, there were no treatment records detailing the residuals of the Veteran's mandible condition.

The Veteran was afforded a VA examination in August 2005.  The Veteran had concerns about his ability to eat due to his few remaining teeth, as well as the aesthetic appearance of his dentition.  He denied jaw pain, oral pain, or oral lesions.  Additionally, he denied temporomandibular joint pain or headaches.  The examiner noted that the Veteran's dentition was in poor repair.  His remaining teeth demonstrated caries, attrition, and were malposed.  The posterior maxillary teeth were supraerupted.  Further, the Veteran's facial profile and dental occlusion was suggestive of a class III relationship.  The mandible appeared to be deviated 5 mm to the left.  There was also no acute oral swellings or oral mucosal lesions noted.  Lastly, the temporomandibular joint had full range of motion without pops or clicks.  

The Veteran was afforded another VA examination in March 2012.  The Veteran denied jaw and oral pain.  The Veteran was concerned with his overall dental appearance and ability to eat.  Upon examination, the examiner noted palpated left and right TMJ areas, left and right parotids, inferior border of mandible, bilateral neck nodes, and thyroid gland.  All sites felt normal, with no palpable nodes.  Further, the mandible deviated slightly (4 to 5 mm range only) to left on opening.  Moreover, the Veteran readily opened to 43 mm interincisally, and did not appear to have restrictions or pain on movement to the left and right.  All structures appeared to be normal on the soft tissue examination.  The examiner concluded that it was not likely that the Veteran's complaints of dental appearance, masticatory limitations, and limited number of remaining natural teeth were a direct result of the mandibular fracture residuals.  

After a review of the evidence of record, the Board finds that from the date of service connection (September 19, 2003) and throughout the entire period of appeal, the Veteran's residuals of a right mandible fracture have been found to display the criteria contemplated by a 10 percent rating under DCs 9904 and 9905: slight displacement of the mandible and lateral excursion about the temporomandibular articulation within 0 to 4 mm.  38 C.F.R. § 4.50.  

At no time since March 28, 2012, has the Veteran been found to display the necessary criteria for a 20 percent disability rating under either DC 9904 and 9905.  There is no indication at the March 2012 VA examination that the Veteran's range of temporomandibular articulation has been limited to less than 31 mm during the appeals period, which is required for the assignment of a 20 percent disability rating under Diagnostic Code 9905.  38 C.F.R. § 4.150.  Specifically, the March 2012 VA examiner noted that the Veteran readily opened to 43 mm interincisally, and did not appear to have restrictions or pain on movement to the left and right.  Additionally, the VA examiner noted the Veteran to have a slight deviation of his mandible, and not a moderate deviation, which is required for the assignment of a 20 percent disability rating under DC 9904.  As such, a 20 percent rating is not warranted since March 28, 2012.

The potential disabling effects of pain have also been considered in evaluating the Veteran's service-connected residuals of a right mandible fracture.  While he has complained of difficulty eating due to his few remaining teeth, the March 2012 VA examiner noted that it was not likely that the Veteran's complaints of dental appearance, masticatory limitations, and limited number of remaining natural teeth were a direct result of the mandibular fracture residuals.  Additionally, there was no showing of any other functional impairment which would warrant a higher rating for complaints of pain. 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.59, 4.130.  At both the August 2005 and March 2012 VA examinations, the Veteran denied any jaw or oral pain.  In short, there is no showing of additional limitation of function such as to enable a finding that the Veteran's disability picture most nearly approximates the next-higher rating during either period on appeal under DC 9904 or 9905.  See DeLuca, 8 Vet. App. at 202.  

Finally, the Board is mindful that the Veteran's private dentist has indicated that the Veteran would benefit from facial surgery.  However, such a statement, while rendered by a medical professional, addresses a problem that has not yet occurred and, thus is inherently speculative and lacking probative value.  As such, it cannot form the basis for assigning a higher rating for the Veteran's residuals of right mandible fracture.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

The Board finds that the severity of the Veteran's residuals of a right mandible fracture justify assigning a higher disability rating of 10 percent prior to March 28, 2012.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is for the assignment of a higher 10 percent rating for the Veteran's residuals of a right mandible fracture, prior to March 28, 2012.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating in excess of 10 percent for residuals of a right mandible fracture since March 28, 2012, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's residuals of a fractured right mandible are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  


ORDER

Entitlement to an initial 10 percent disability rating, but no higher, for the residuals of a fractured right mandible prior to March 28, 2012, is granted.

Entitlement to an increased disability rating in excess of 10 percent for the residuals of a fractured right mandible since March 28, 2012, is denied. 



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


